Chadwick, J.
(dissenting) — I am unable to agree with the opinion of the majority. The appellant operated a certain park, situated on Mercer Island, in Lake Washington, as an adjunct to its business of steamboating. This park was given over to the use of the public and to lodges and *238societies of like nature, for picnic purposes. It was so used on the Fourth of July by the Ancient Order of United Workmen. Respondent was an attendant at the picnic, and while there, was injured by falling from a swing that, as it now transpires, was a short distance beyond the line of the park proper; although it appears from the testimony that there were tables and other paraphernalia incident to picnic grounds even beyond the swing, so that the swing was an invitation to any one inclined to take that sort of exercise or recreation.
I confess that I am unable to find any case directly in point that would sustain my theory that the appellant is liable, but in reason it would seem that iF.should be so. I can see no difference in principle between this case and that of Neel v. King County, 53 Wash. 490, 102 Pac. 396, where a judgment was sustained, although the defect in the highway was beyond the limit of the county’s property. The court there said that the doctrine upon which a recovery was allowed was that of simple justice and fair play, and estoppel to -deny responsibility where the county had, in effect, issued an invitation to the public to use the property adjacent to the highway as a part of the road, there being no defined boundary between the road and the place where the public was invited to go. In my judgment respondent was warranted in the assumption that the swing was a part of the park playground, and to hold that he is bound by an arbitrary, unmarked fine is to put a premium upon the negligence of those whose duty it is to safeguard' all who come to their place for amusement and recreation. Appellant knew its boundary lines and it was within its power to define them. The court’s decision puts the injured party to the burden of knowing them at his peril.
For these reasons, I dissent from the majority opinion.